DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 9-11, 15, 16 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ikeda (JP 2012-104387 A).

In regard to claim 1, Ikeda discloses an illuminating device (4, Fig. 1) comprising:
(21d-21h) including same-color narrow band light sources each configured to emit same-color narrow band light (light sources 21d-21h emit red light), the same-color narrow band light sources being divided into groups each including at least one narrow band light source (Group 1 – 21d, Group 2 – 21e, Group 3 – 21f, Group 4 – 21g, Group 5 – 21h); and
a light source controller (13) configured to control the narrow band light sources, the light source controller including a same-color light source controller configured to control the same- color narrow band light sources and perform light control of emitted light from the same-color narrow band light sources by increasing or decreasing, for each of the groups, an emitted-light quantity of the same-color narrow band light sources within a predetermined reference period, by a unit gradation in a predetermined order (Figs. 3-4 illustrates the light sources (21d-21h) are configured to sequentially pulse light and the amount of light is controlled by controlling the pulse width of each light source, Par. 38-89).

In regard to claim 2, Ikeda teaches wherein the same-color light source controller performs the light control of the emitted light from the same-color narrow band light sources by increasing or decreasing, for each of the groups, light emission times of the same-color narrow band light sources within the predetermined reference period, by a unit gradation in a predetermined order (the light amount emitted by each light source (21d-21h) is controlled by varying the pulse width of the light source, wherein each light source is pulsed sequentially, Par. 38-39).

In regard to claim 3, Ikeda teaches wherein the same-color light source controller controls the same-color narrow band light sources so that a difference in light emission time between the same-color narrow band light sources included in different groups within the predetermined reference period falls within a predetermined unit of light emission time (Fig. 4 illustrates the light emission time between each light source (21d-21h) are equal).

In regard to claim 4, Ikeda teaches wherein the same-color light source controller causes the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease the number of pulses, performing the light control (the amount of light is controlled by pulsing the a first light source (21d) and then turning off the first light source in order to pulse a second light source (21e) as illustrated in Fig. 4, Par. 38), and 
wherein the predetermined unit of light emission time is a single pulse light emission time as a light emission time for the one pulse (the mount of light emitted by the light sources is controlled by the pulse width of the light source to reach a predetermined amount of light emitted by the light source, Par. 38-39).

In regard to claim 5, Ikeda teaches wherein the same-color light source controller causes the same-color narrow band light sources to emit at least one pulse within the predetermined reference period and to increase or decrease a pulse width, performing the light control (Par. 39, teaches of varying the pulse width to control the amount of light from each light source), and
wherein the predetermined unit of light emission time is a minimum pulse width gradation as a unit gradation for an increase or a decrease in the pulse width (the mount of light emitted by the light sources is controlled by the pulse width of the light source to reach a predetermined amount of light emitted by the light source, Par. 38-39).

In regard to claim 9, Ikeda teaches wherein a difference in number between of same-color narrow band light sources; included in different groups is one or less (the difference is 0, since each groups each only contain one light source).

In regard to claim 10, Ikeda teaches wherein same-color narrow band light sources are included in a same group (via light sources 21g and 21h in the same group), and the same-color light source controller controls the same-color narrow band light sources included in the same group so that the same-color narrow band light sources included in the same group are substantially equal in emitted-light quantity (Fig. 4 illustrates the pulse width being substantially the same for LEDs 21g and 21h).

In regard to claim 11, Ikeda teaches wherein the same-color light source controller causes the same-color narrow band light sources to emit at least one pulse within the predetermined reference period, and the same-color narrow band light sources are substantially equal in peak light quantity of the pulse (Fig. 4 illustrate each light source emitting one pulse having substantially the same peak light quantity).

In regard to claim 15, Ikeda teaches wherein the same-color narrow band light comprises narrow band light included in a same color range for three color ranges including a blue range, a green range, and a red range (red range - 21a-21h, green range - 22a-22h, blue range - 23a-23h, Par. 38).

In regard to claim 16, Ikeda discloses an endoscope (2) comprising:
the illuminating device (4) according to claim 1 (see rejection of claim 1); and 
an imaging section configured to acquire an optical image of an observation object illuminated by the illuminating device (Par. 12).

In regard to claim 21, Ikeda teaches wherein the groups include a first group and a second group, the first group including at least two of the narrow band light sources (the first group can be light sources (21d and 21e), the second group can be light source (21f)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-8 and 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2012-104387 A) in view of Fulghum (WO 0042910).

Regarding claim 6, Ikeda teaches all of the elements of claim 1. Ikeda also teaches a same-color light source controller (14) performs the light control of the emitted light from the same- color narrow band light sources by increasing 
However, Fulghum teaches same-color light source controller (combination of 370, 376, and 378) performs the light control of the emitted light from the same- color narrow band light sources (364) by increasing or decreasing, for each of the groups, a peak light quantity of the same-color narrow band light sources within the reference period (pg. 14 lines 10-23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the light source controller of Ikeda to vary the peak light quantity of the LED as taught by Fulghum to ensure adequate brightness within an image is provided by varying the peak light quantity of the light sources (pg. 16 lines 1-5).

Regarding claim 7, Fulghum teaches same-color light source controller that controls the same-color narrow band light sources so that a difference in peak light quantity between the same-color narrow band light sources included in different groups within the predetermined reference period falls within a predetermined unit of peak light (pg. 14 lines 20-23).

Regarding claim 8, Fulghum teaches a controller that controls the light source based on the difference between the light source and a predetermined unit of peak light quantity as disclosed earlier. The combination of Ikeda and Fulghum would result in the predetermined unit of peak light quantity disclosed earlier being a minimum light quantity gradation as a unit gradation for an increase or a decrease in a peak light quantity.

Regarding claim 17, Fulghum teaches predetermined reference period is an imaging frame period of the imaging section (pg. 12 lines 16-29).

Regarding claim 19, Fulghum teaches the same-color narrow band light used for illumination of specific light observation in which a specific substance is emphasized and observed by illuminating illumination light in a specific wavelength range is narrow band light included in a wavelength range necessary for the specific light observation (pg. 2 lines 16-25).

Regarding claim 20, Fulghum teaches the narrowband light being used for illumination of - fluorescent observation that irradiates a specific substance with excitation light to observe fluorescent light emitted from the specific substance is (pg. 2 lines 16-25).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2012-104387 A) in view of Betesh et. al. (WO 2007074446).

Regarding claim 12, Ikeda teaches all of the elements in claim 1. Ikeda does not teach that the controller disclosed earlier performs control by synchronizing the timings of the light sources in the same group.
However, Betesh et. al. teaches same-color narrow band light sources are included in a same group (Fig. 1), and the same-color light source controller performs control by synchronizing emission timings of the same-color narrow band light sources included in the same group. This is taught by the electrical elements being connected in series. When electrical elements are connected in series, when one element receives power, all of the elements receive power, thus turning all the laser diodes and synchronizing the timings of the light sources connected in series. 
It would’ve been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the light sources of Ikeda to have the groups of light sources be connected in series as disclosed by Betesh et. al. since activation of several sets of light source may require a synchronized order to maintain the (pg. 1 lines 29-35).

Regarding claim 13, Betesh et. al. teaches a same-color light source controller (Fig. 1 item 16) which performs control by supplying driving currents to the same-color narrow band light sources (Fig. 1 item 12), and the same-color narrow band light sources included in the same group are connected in series (Fig. 1).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2012-104387 A) in view of Cogger (US 20120307512).

Regarding claim 14, Ikeda teaches all of the elements of claim 1. Ikeda does not teach a light combiner configured to combine the same-color narrow band light emitted from the same- color narrow band light sources, wherein the light combined by the light combiner is emitted as illumination light.
However, Cogger teaches an illuminating device (Fig. 2) which has a light combiner (212) which combines multiple EMR (electromagnetic radiation) beams (220 (1-6)) into one light beam (232) (para. 36).
.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ikeda (JP 2012-104387 A) in view of Fulghum (WO 0042910) as applied to claim 17, and further in view of Miyazaki (US 4926257).
Regarding claim 18, Fulghum teaches the imaging section (Fig. 3) includes at least one kind of color filters (318 pg. 11 line 28 — pg. 12 line 3), wherein the light comprises rays of light in the narrowband range (pg. 10 lines 19-21) included in a wavelength range equal to or higher than a predetermined transmittance in each of the color filters. Although not explicitly disclosed, it is common in the art to have a predetermined transmittance for each of the colors as knowing the transmittance value is important to see the effects of the light. Ikeda as modified does not teach that the color filter is on a front face of a light receiver.
However, Miyazaki teaches an electronic endoscope with a light receiver (17 solid-state image sensor) which has a color filter on a front face of it (col 3 lines 34-40).  It would’ve been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the light source controller of Ikeda as modified by adding .

Response to Arguments
Applicant's arguments filed 6/30/2021 have been fully considered but they are not persuasive.
Applicant argues:
“In contrast, the quantity of emitted light from the light emitting unit 15 of Ikeda is constant. Therefore, Ikeda does not expressly or inherently describe: a light source controller configured to control the narrow band light sources, the light source controller including a same-color light source controller configured to control the same-color narrow band light sources and perform light control of emitted light from the same-color narrow band light sources by increasing or decreasing, for each of the groups, an emitted-light quantity of the same-color narrow band light sources within a predetermined reference period, by a unit gradation in a predetermined order.”

The examiner disagrees since the light emitting unit (15) of Ikeda controls each light source (21d-21h) to sequentially turn on/off to pulse light, therefore each light source is controlled to increase or decrease an emitted-light quantity by a unit gradation in a predetermine order via turning the light sources on / off.  Additionally, Ikeda teaches the amount of light emitted from each of the light sources can be varied by controlling the pulse width of each light source (Par. 38-39) which also reads on the increasing/decreasing the emitted light from the light sources by a unit gradation in a predetermined order.
The examiner would also like to note additional references that would currently read on the claimed language.  In particular, Yamaguchi (US 2012/0157775) teaches a plurality of light sources (41a-41b,43a-43c) with 41a and 43c being same-color light sources and can be individually selected for dimming control by the light source section (49) as well as the emission timing of each narrowband light source or the light quantity being variable (Par. 76).

Examiner Comments
In order to advance prosecution, the examiner suggests amending Claim 1 to recite the same-color light sources comprise at least two light sources that emit the same color at different wavelengths.  
Support for this amendment is in Par. 26-29 which recite LD2-5 have wavelengths of 525, 520, 530nm.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US2012/0157775A		Yamaguchi		Endoscope Apparatus

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430. The examiner can normally be reached Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN N HENDERSON/Primary Examiner, Art Unit 3795                                                                                                                                                                                                        October 21, 2021